Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

A. Claim(s) 18 and 25, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
B. Claim(s) 19, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
C. Claim(s) 20, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
D. Claim(s) 21 and 22, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
E. Claim(s) 23 and 24, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
F. Claim(s) 26, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
G. Claim(s) 27-30, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
H. Claim(s) 31-34, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
. Claim(s) 35 and 36, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
J. Claim(s) 37-44, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
K. Claim(s) 45 and 46, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
L. Claim(s) 47, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.
M. Claim(s) 48, drawn to a compressor, classified in F04D29/464, F04D27/0253, F02B37/225, F04D29/4213, F04D27/003.

The inventions are independent or distinct, each from the other because:
Inventions A-M are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:
Have a materially different design, mode of operation, function, or effect. Specifically, the invention of Group A further specifies the respective sealing segments of the adjacent orifice elements rest against each other in the closed position, or are parallel to each other during adjustment travel between the open position and the closed position, the invention of Group B further specifies that 
Do not overlap in scope, i.e., are mutually exclusive. Specifically, the invention of Group A includes the respective sealing segments of the adjacent orifice elements rest against each other in the closed position, or are parallel to each other during adjustment travel between the open position and the closed position, which is not found in the invention of other Groups, the invention of Group B includes that the recess comprises a circumferential groove in the gas intake duct, which is not found in the invention of other Groups, the invention of Group C includes the resonator comprises a Helmholtz resonator, which is not found in the invention of other Groups, the invention of Group D includes the orifice elements are adjustable between a plurality of retracted operating positions, which is not found in the invention of other Groups, the invention of Group E includes the orifice elements are arranged at a distance from each other in the open position, or in an intermediate position between the open position and the closed position, which is not found in the invention of other Groups, the invention of Group F includes each orifice element includes two linearly extending sealing segments arranged at an acute angle from each other, wherein in the closed position one of the two sealing segments rests against one of the sealing segments of a first adjacent orifice element and the other of the two sealing segments rests against one of the sealing segments of a second adjacent orifice element, which is not found in the invention of other Groups, the invention of Group G includes each orifice element includes two linearly extending sealing segments arranged at an acute angle (a) from each other, and a first one of the linear sealing elements is set perpendicular to a direction 
Are not obvious variants, as a reference reading on Group A would not per se render the claims of other Groups obvious, a reference reading on Group B would not per se render the claims of other Groups obvious, a reference reading on Group C would not per se render the claims of other Groups obvious, a reference reading on Group D would not per se render the claims of other Groups obvious, a reference reading on Group E would not per se render the claims of other Groups obvious, a reference reading on Group F would not per se render the claims of other Groups obvious, a reference reading on Group G would not per se render the claims of other Groups obvious, a reference reading on Group H would not per se render the claims of other Groups obvious, a reference reading on Group I would not per se render the claims of other Groups obvious, a reference reading on Group J would not per se render the claims of 

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; because the invention of Group A includes the subject matter of the respective sealing segments of the adjacent orifice elements rest against each other in the closed position, or are parallel to each other during adjustment travel between the open position and the closed position, which is not found in other Groups, the invention of Group B includes the subject matter of the recess comprises a circumferential groove in the gas intake duct, which is not found in other Groups, the invention of Group C includes the subject matter of the resonator comprises a Helmholtz resonator, which is not found in other Groups, the invention of Group D includes the subject matter of the orifice 
the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching for the invention of Group A requires searching for the respective sealing segments of the adjacent orifice elements rest against each other in the closed position, or are parallel to each other during adjustment travel between the open position and the closed position, while searching for the invention of Group B requires searching for the recess comprises a circumferential groove in the gas intake duct, while searching for the invention of Group C requires searching for the resonator comprises a Helmholtz resonator, while searching for the invention of Group D requires searching for the orifice elements are adjustable between a plurality of retracted operating positions, while searching for the invention of Group E requires searching for the orifice elements are arranged at a distance from each other in the open position, or in an intermediate position between the open position and the closed position, while searching for the invention of Group F 
the prior art applicable to one invention would not likely be applicable to another invention. For example, a prior art with the respective sealing segments of the adjacent orifice elements rest against each other in the closed position, or are parallel to each other during adjustment travel between the open position and the closed position of Group A would not likely be applicable to the recess comprises a circumferential groove in the gas intake duct of Group B, or to the resonator comprises a Helmholtz resonator of Group C, or to the orifice elements are adjustable between a plurality of retracted operating positions of Group D, or to the orifice elements are arranged at a distance from each other in the open position, or in an intermediate position between the open position and the closed position of Group E, or to each orifice element includes two linearly extending sealing segments arranged at an acute angle from each other, wherein in the closed position one of the two sealing segments rests against one of the sealing segments of a first adjacent orifice element and the other of the two sealing segments rests against one of the sealing segments of a second adjacent orifice element of Group F, or to each orifice element includes two linearly extending sealing segments arranged at an acute angle (a) from each other, and a first one of the linear sealing 
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
--------------------------------------------------------------------------------------------------------------------
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
--------------------------------------------------------------------------------------------------------------------
Election/Restrictions
This application contains claims directed to the following patentably distinct species of Fig. 4-9, Fig. 10,10a, Fig.11, 11a, Fig.12, Fig.13, 14, and Fig.15. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as the adjustment device and orifice element arrangement of Fig. 4-9, the adjustment device and orifice element arrangement of Fig. 10,10a with the step overlap segments, the adjustment device and orifice element arrangement of Fig.11, 11a with the alternating sealing segments, the adjustment device and orifice element arrangement of Fig.12 with its protruding overlap segment arrangement, the adjustment device and orifice element arrangement of Fig.13, 14 with its stops and matching counterstop arrangement, and the adjustment device and orifice element arrangement of Fig.15. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention.
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                       

/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745